     Case: 1:19-cv-01470 Document #: 14 Filed: 03/22/19 Page 1 of 1 PageID #:35

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Nekeyia Moore
                                Plaintiff,
v.                                                   Case No.: 1:19−cv−01470
                                                     Honorable Edmond E. Chang
Comcast Corporation
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 22, 2019:


       MINUTE entry before the Honorable Edmond E. Chang: Pursuant to the notice of
voluntary dismissal, under Federal Rule of Civil Procedure 41(a)(1)(A)(i), the case is
dismissed without prejudice. Status hearing of 05/06/2019 is vacated. Civil case
terminated.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
